Citation Nr: 1606586	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  07-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of right foot stress fracture.
 
2.  Entitlement to an initial compensable rating for residuals of left foot stress fracture.
 
3.  Entitlement to a 10 percent rating for multiple noncompensable disabilities under the provisions of 38 C.F.R. § 3.324.
 
4.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Indianapolis, Indiana Regional Office (RO).

In January 2011, July 2013, and February 2015, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Board remanded the Veteran's claims for further development, including the identification of all medical providers who have evaluated him for a foot disability since service and to provide the Veteran a VA examination.  Since then, VA has scheduled a VA examination on several occasions but the Veteran did not report for each examination. 

The evidence in the claims file does not show whether the RO or the VAMC mailed notice of this VA examination to him at his address of record, as required by regulation. See 38 C.F.R. § 3.1(q) (notification for VA purposes is a written notice sent to the claimant's last address of record).  In July 2013, and February 2015, the Board again remanded the Veteran's claims as the Board found that the RO's various attempts at notifying the Veteran of scheduled VA examinations were thwarted because his mailing address was incorrect and, thus, the correspondence was returned as undeliverable.  It was unclear whether notice was sent to the Veteran at his then current address of record.  

The VAMC scheduled the Veteran for a VA examination in June 2015, but again the Veteran did not report for the examination.  The letter notifying the Veteran of the date and time of the examination has not been associated with the file.  In June 2015, the RO attempted to send the Veteran a supplemental statement of the case but used an older address that documents had previously been returned as undeliverable at that address and the June 2015 supplemental statement of the case was also returned undelivered.

Upon return of the Veteran's appeal to the Board, the Board's review of the Veteran's claims file does not demonstrate that the Veteran has received a request for further evidence and notification of a VA examination and his duty to report for the examination.  Several documents were sent to addresses that were known to be incorrect such as the supplemental statement of the case.  It also appears the letter advising the Veteran that VA intended to schedule a VA examination and the consequences for not reporting was sent to an incorrect address as the latest information indicates the Veteran has a newer, different current address.  In addition, the file does not have a copy of the letter advising the Veteran of the date and time for the June 2015 examination.  There is no way for the Board to determine if the VAMC sent the letter to the [redacted] address, that is, the last known mailing address.  

As noted, the Board first remanded the Veteran's claims to provide the opportunity to provide more evidence and an examination regarding his claims.  The United States Court of Veterans Affairs (Court) held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.   Consequently, the Board finds, to comply with the prior remand requirements and in the interest of fairness and due process, that another remand is required in order to further develop the Veteran's claims.  
A written request for further evidence and notice of the examination must be provided to the Veteran at the current address of record.  A copy of the notice letter of the date and time of the examination should also be provided to the Veteran's representative and must be included in the claims file.

The Court has held that in the normal course of events it is the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of all health providers who have evaluated or treated him for his foot disabilities since his separation from service.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain any private records identified, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Only after undertaking the above development, provide the Veteran with the appropriate VA examination to assess the current status of his service-connected foot disabilities.  Provide the Veteran with notice of the new VA examination.  A copy of any notification letter must be included in the claims file.

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine the current severity and level of disability of the Veteran's service-connected right and left foot disabilities.

The examiner must comment on the effects of the Veteran's service-connected foot disabilities on his daily activities, including employment.

A complete rationale for any opinion offered should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

4.  After the above development has been completed, the Veteran's claims must be re-adjudicated. If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



